Title: From John Adams to Jonathan Mason, Jr., 27 October 1820
From: Adams, John
To: Mason, Jonathan, Jr.



dear Sir—
Montezillo October 27th. 1820

When the enterprise against Cape-breton was planed and adopted by the Legislature of Masschusetts I was ten years old—My Father took the Newspapers and gave them to me to read—so that I became some what attentive to publick affairs—But my attention was more forcibly attracted by the din of Arms  The Militia where frequently called to-gether, And the Ensigns with their Colours—and the Sergeants with their Halberts, and the Drummers with their spirit stiring Instruments marched round their Regiments beating up for Volunteers And I with all the other Boys marched round with them—but Volunteers would not turn out—The Officers therefore were obliged to have recourse to Impressment—but this was an operation some what too hazardous, it was doubtful whether the Company had Patience enough to bear it—There were apprehensions of Mutinys Riots and Rescues—The company where dismissed—and a more Silent course was pursued—The next day the Sergeant with their Drummers, with Files of Men were sent about Town to impress Men in their own Houses and as my Father enjoyed the Envy of all the Officers to the Coll downwards, and their Resentment for his refusing to serve with them upon their termes—They singled him out for their prey—Accordingly the Sergeant with their files of Men—and their Drums were sent—And I saw them impress the two Young Men in my Fathers family—Epham. Webb and Joseph Thayer—who went upon the expedition, and fortunately returned in Safety to my Fathers House—A Coll Hunt a Neighbour and friend of my Father—Commanded a Regiment in that Expedition—who returned as well as all the other officers and Men who had served in it—Returned full of complaints against the imperious insolent and contemptous conduct of the handful of English—who had any concern in that affair—All these things impressed upon my  mind at that early age a deep concern and perhaps a deeper prejudice against the English Government their Officers, Governors and Government, and made me attentive to Public affairs, ever after, and more interested in them—But as I can give you but broken hints, I must be short, and conclude this letter with assurances of the high Esteem, and / sincere affection, of your humble / Servant

John AdamsP.S. I regret very sincerely that I am not to meet you in Convention, but our Sovereign Lords will have their freaks—